--------------------------------------------------------------------------------

Exhibit 10.6
 
Date of Award:  December 31, 2008
 
 
GENESIS ENERGY, LLC
 
AWARD
 
INDIVIDUAL CLASS B INTEREST
 
This AWARD of an INDIVIDUAL CLASS B INTEREST (“Award”) is made effective
December 31, 2008 (the “Award Date”) between Genesis Energy, LLC (the “Company”)
and Joseph A. Blount, Jr., a Class B Member of the Company (“Member”).
 
WHEREAS, the Company desires to award to Member the specific Award pertaining to
Member’s Class B Ownership Interest in the Company as contemplated by the
Limited Liability Company Agreement (the “Agreement”) of the Company by and
between Member, other Class B Members, the Company and Denbury Gathering &
Marketing, Inc., a Delaware corporation and sole Class A Member of the Company;
and
 
WHEREAS, the Company and Member understand and agree that this Award is in all
respects subject to the terms, definitions and provisions of the Agreement, all
of which are incorporated herein by reference, except to the extent otherwise
expressly provided in this Award;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:
 
1.             Award of Individual Class B Interest; Member’s Initial IDR
Share.  The Company hereby awards to Member an Individual Class B Interest of
33.3% on the terms and conditions set forth in the Agreement and supplemented in
this Award, including, without limitation, the restrictions more specifically
set forth below, subject only to Member’s execution of this Award and the
Agreement.  The Member’s Initial IDR Share for all purposes under this Agreement
shall be $866,685.03.  Member’s Capital Account balance (as defined in the
Agreement ) shall be zero on the date of this Award.
 
2.             Base Amount per Unit.  The Base Amount per Unit of Member for
purposes of determining Member’s Applicable IDR Percentage under the provisions
of Section 3.02(c)(3) of the Agreement shall for all purposes under the
Agreement be $0.925 per Unit.
 
3.             Change of Control Floor Percentage.  The Change of Control Floor
Percentage of Member for purposes of determining his Redemption Amount in the
event of a Change of Control, shall be 16%.  
 
4.             Distributions.  Subject to the terms, conditions and restrictions
contained in the Agreement, commencing on the Award Date, under this Award
Member shall be entitled to those Distributions, if any, distributed under the
provisions of Section 4.03 of the Agreement.  
 

--------------------------------------------------------------------------------


 
5.             Vesting Percentage(s).  The “Vesting Percentage” of Member for
purposes of determining Member’s “Redemption Amount” under the provisions of
Section 3.02(d)(1) of the Agreement shall be that percentage determined as of
Member’s Termination Date or Valuation Date (as defined in the Agreement, and as
specified below) as follows:
 
(a)           Termination for Cause.  If a Class B Member’s employment by the
Company is terminated for Cause (as defined in the Agreement), Member’s Vesting
Percentage shall be zero percent;
 
(b)           Change of Control.  Upon a Change of Control, as defined in
Section 3.02(e)(1) of the Agreement, or a Termination of Member as an employee
of the Company (other than a Termination by the Company for Cause, or a
voluntary Termination by Member of his employment without Good Reason) during
the period beginning six months prior to a Change of Control and ending on such
Change of Control, Member’s Vesting Percentage as of the Valuation Date for the
Change of Control shall be 100%;
 
(c)           Member’s Voluntary Termination of Employment.  If Member
voluntarily terminates his employment by the Company other than for Good Reason,
Member’s Vesting Percentage shall be the percentage specified below based upon
Member’s Termination Date (as defined in the Agreement):
 
(i)
 
Termination Date prior to the 1st anniversary of the Award Date:
 
0%
         
(ii)
 
Termination Date on or after the 1st anniversary, and prior to the 2nd
anniversary, of the Award Date:
 
25%
         
(iii)
 
Termination Date on or after the 2nd anniversary, and prior to the 3rd
anniversary, of the Award Date:
 
50%
         
(iv)
 
Termination Date on or after the 3rd anniversary, and prior to the 4th
anniversary, of the Award Date:
 
75%
         
(v)
 
Termination Date after the 4th anniversary of the Award Date:
 
100%

 
(d)           Member’s Termination of Employment for Good Reason.  If Member
voluntarily terminates his employment by the Company for Good Reason, Member’s
Vesting Percentage shall be 100%.
 
(e)           Other Employment Terminations. If Member’s employment by the
Company is terminated for any reason other than those circumstances covered by
Sections 5(a), 5(b), 5(c) or 5(d) of this Award, Member’s Vesting Percentage
shall be that percentage determined under the provisions of Section 5(c) of this
Award unless as of Member’s Termination Date the Member’s Applicable IDR
Percentage (determined under the provisions of Section 3.02(c)(3) of the
Agreement) is in excess of 8%, in which case Member’s Redemption Amount shall be
calculated:
 
 
2

--------------------------------------------------------------------------------

 
 
(i)             using a Vesting Percentage of 100% for that portion of the
Excess Amount, if any, which is attributable to Member’s Applicable IDR
Percentage of 8%; and
 
(ii)            using a Vesting Percentage determined under the provisions of
Section 5(c) of this Award for that portion of the Excess Amount, if any, which
is attributable to Member’s Applicable IDR Percentage in excess of 8%.
 
6.             Withholding. On the date any amounts are paid under the terms of
this Award, the minimum withholding, if any, required to be made by the Company
shall be paid by Member to the Company in cash, or the Member, in his sole
discretion, may direct that the Company withhold cash at such rate or at any
rate which is in excess of the minimum withholding rate described in the
preceding sentence, but not in excess of the highest incremental tax rate for
Member, and such additional directed withholding will be made in the same manner
as described in the first phrase of this sentence, and shall be further subject
to the provisions of Section 4.05 of the Agreement.
 
7.             No Transfers Permitted.  The rights under this Award are
transferable in whole or in part by the Member only as provided in the
definition of “Transfer” and Section 3.05 of the Agreement, and so long as
Member lives, only Member shall have the right to receive and retain
Distributions or other rights under this Award.
 
8.             No Right To Continued Employment.  Neither the Agreement nor this
Award shall confer upon the Member any right with respect to continuation of
employment by the Company, or any right to provide services to the Company, nor
shall they interfere in any way with Member’s right to terminate employment, or
the Company’s right to terminate Member’s employment, at any time, with or
without Cause (as defined in the Agreement).
 
9.             Entire Agreement.  This Award, along with the other documents and
agreements entered into by the Member and the Company and/or its affiliates on
the Award Date, contain the entire agreement among the parties hereto and their
predecessors with respect to the subject matter contained herein and therein,
and replace and supersede all prior discussions and communications, written or
oral, among the Company, the Member, their respective predecessors or others,
regarding compensation, whether cash or otherwise, contemplated to be provided
to the Member or any rights in the Company or its predecessor, contemplated to
be provided to the Member.
 
10.           Governing Law.  WITHOUT LIMITATION, THIS AWARD SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF TEXAS.
 
11.           Binding Effect.  This Award shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.
 
12.           Severability.  If any provision of this Award is declared or found
to be illegal, unenforceable or void, in whole or in part, the remainder of this
Award will not be affected by such declaration or finding and each such
provision not so affected will be enforced to the fullest extent permitted by
law.
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused these presents to be executed on its
behalf and its corporate seal to be affixed hereto by its duly authorized
representative and the Member has hereunto set his or her hand and seal, all on
the day and year first above written.
 
Dated as of this 31st day of December, 2008.
 

 
GENESIS ENERGY, LLC
         
By:
/s/  Ross A. Benavides
   
Ross A. Benavides
   
Secretary







 
ACKNOWLEDGMENT
 
The undersigned hereby acknowledges (i) my receipt of this Award, (ii) my
opportunity to review the Agreement, (iii) my opportunity to discuss this Award
with a representative of the Company, and my personal advisors, to the extent I
deem necessary or appropriate, (iv) my understanding of the terms and provisions
of the Award and the Agreement, and (v) my understanding that, by my signature
below, I am agreeing to be bound by all of the terms and provisions of this
Award and the Agreement.
 
Dated as of this 31st day of December, 2008.
 

 
MEMBER
         
/s/ Joseph A. Blount, Jr.
 
Joseph A. Blount, Jr.

 
 
[Signature Page to Individual Class B Interest Award]
 
 

--------------------------------------------------------------------------------